ON MOTION FOR REHEARING

PER CURIAM.
Samuel Chestnut challenges a trial court order denying his motion for extension of time to file a renewed motion for postcon-viction DNA testing pursuant to Florida Rule of Criminal Procedure 3.853. By previous order, following this court’s remand, the trial court issued an order permitting Chestnut to file a renewed rule 3.853 motion within sixty days. Chestnut v. State, 900 So.2d 624 (Fla. 4th DCA 2005). Chesnut moved for an extension of that deadline.
The trial court denied the extension request as moot, reasoning that it was untimely. We find that the motion for extension was timely, having been filed before the sixty-day deadline expired in accordance with Haag v. State, 591 So.2d 614 (Fla.1992). Accordingly, we reverse and remand for the trial court to consider the merits of Chestnut’s extension request.
STEVENSON, C.J., WARNER and MAY, JJ., concur.